Citation Nr: 1722831	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  02-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD) and asthma, to include as due to exposure to herbicides and/or environmental contaminants, and to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (hereafter § 1151 claim) for additional disability to the left eye as a result of surgery performed at a Department of Veterans Affairs facility in June 2007 and subsequent postoperative treatment.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and J. W.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2001 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. Later, jurisdiction over the Veteran's claims file was transferred to the RO in Phoenix, Arizona. 

With regard to the Veteran's claim for service connection for a lung condition, in the October 2001 rating decision the RO denied his petition to reopen a previously denied claim for service connection for a lung condition. He testified about his lung condition in an April 2003 Decision Review Officer (DRO) hearing in April 2003. His claims file contains a transcript of that hearing. In February 2004 and again in September 2005 the Board remanded the issue to the RO for additional development. In May 2006 the Veteran testified about the issue at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). The Veteran's claims file contains a transcript of that hearing.

In a December 2006 decision the Board granted reopening of a claim for service connection for a lung condition. The Board remanded the reopened claim for the development of additional evidence. In a March 2009 decision the Board denied service connection for a lung condition.

The Veteran appealed the issue of service connection for a lung condition to the United States Court of Appeals for Veterans Claims (Court). In a November 2009 Order the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's March 2009 denial, and remanded the matter to the Board for development consistent with the Joint Motion.

With regard to the Veteran's § 1151 claim, in the October 2008 rating decision the RO denied the claim.

With regard to both the service connection claim and the § 1151 claim, the Board remanded the case in July 2010 and September 2011 for additional development. In a June 2015 decision the Board denied both claims. The Veteran appealed that denial to the Court. In a January 2017 Memorandum Decision the Court vacated the Board's June 2015 denials of those claims and remanded the matters to the Board for further proceedings consistent with the Memorandum Decision.

The issue of a claimed error in Medicare billing for VA medical treatment of the Veteran has been raised by the record in an April 2017 statement, but has not been addressed by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

At this time the matters on appeal are again REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has a lung condition that is attributable to exposure during service to herbicides and environmental contaminants or that is caused or aggravated by his PTSD.

In the report of a September 2012 VA examination the examiner expressed the opinion that the Veteran's lung condition was not caused or aggravated by either of his service-connected disabilities, PTSD and hepatitis. In the January 2017 Memorandum Decision the Court found that the opinion regarding aggravation examiner provided no explanation or supporting analysis for his opinion that the Veteran's PTSD and hepatitis did not aggravate the Veteran's lung condition. The Board therefore will remand the issue for a new medical file review to obtain a thoroughly explained opinion as to the likelihood that his PTSD or hepatitis has aggravated his lung condition.

The Veteran essentially contends that fault in VA treatment, including two surgeries, of his left eye in 2007, or an unforeseeable event, led to additional permanent disability of that eye. In the January 2017 Memorandum Decision the Court found that the October 2012 and September 2014 VA examinations addressing the issue were inadequate because they did not follow the Board's instruction that the examination be performed by an ophthalmologist and they did not address the "floaters and flashes" that the Veteran reported seeing after the two surgeries. The Board therefore will remand the issue for a new and adequate VA eye examination.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to a VA physician for review. Ask the reviewer to provide an opinion as to whether or not it is at least as likely as not (at least a 50 percent chance) that the effects of the Veteran's PTSD and hepatitis have increased the severity of his lung condition (including COPD) beyond its natural progression. Ask the reviewer to explain the bases for his or her opinion clearly and thoroughly, using supporting data if possible.


2. Schedule the Veteran for a VA eye examination performed by an ophthalmologist. Provide the Veteran's claims file, specifically including records of VA treatment of the Veteran's left eye in 2007, to the examiner for review prior to the examination. Ask the examiner to record the Veteran's account of current left eye issues and to record findings from examination of that eye. Ask the examiner to provide clear and thorough explanations of the opinions requested herein. Ask the examiner to provide opinions addressing the following:

Following VA treatment of the Veteran's left eye in 2007, including cataract surgery in June 2007 and additional surgery in September 2007, does the Veteran have additional permanent disability, including but not limited to increased pain, hazy vision, seeing floating spots, or seeing flashes?

If the Veteran has additional permanent left eye disability:

Did the Veteran give informed consent for the VA treatment including the June 2007 and September 2007 surgeries?

Is the additional disability attributable to healthcare provider carelessness, negligence, lack of proper skill, error in judgment, similar fault, or failure to exercise the degree of care expected of a reasonable healthcare provider?

Was the additional disability caused by an event that a reasonable healthcare provider would not have foreseen?


3. Then review the expanded record and review the remanded claims. If any of those claims is not granted to the Veteran's satisfaction, send a supplemental statement of the case (SSOC) to the Veteran and his representative. Give the Veteran and his representative an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).






